On February 20, 1956 the State Rent Administrator affirmed separate orders of the local rent administrator in Brooklyn containing prior opinions to the effect that the proposed installation *674by the landlord of a central heating and hot-water system in two cold-water, heatless multiple dwellings would result in a substantial rehabilitation of the buildings and that, upon completion of the improvement and upon application by the landlord for an increase in rent, an order would be made increasing the rent for each apartment by a specified amount. Ten of the 12 tenants involved instituted this proceeding to review respondent's determination. The appeal is from an order of the Special Term denying the petition and dismissing the proceeding. Order unanimously affirmed, without costs. (Matter of Heissenbuttal v. Abrams, 286 App. Div. 646.) Present — Nolan, P. J., Beldock, Murphy, Ughetta and Hallinan, JJ.